Case 6:20-cv-00660-JDK Document 20-2 Filed 12/31/20 Page 1 of 2 PageID #: 219




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


Louie Gohmert, Tyler Bowyer,
Nancy Cottle, Jake Hoffman,
Anthony Kern, James R. Lamon,
James Moorhead, Robert Montgomery,
Loraine Pellegrino, Greg Safsten,
Kelli Ward and Michael Ward
Plaintiffs


v.                                       Civil Action No. 6:20-cv-00660
                                         (Election Matter)


The Honorable Michael R. Pence, Vice
President of the United States,
in his official capacity,
Defendant
             Order Dismissing this Case with Prejudice


      The Court has considered all of the documents filed in this case.

Upon consideration of the same, the Court finds that there is no factual
                                                                            1
Case 6:20-cv-00660-JDK Document 20-2 Filed 12/31/20 Page 2 of 2 PageID #: 220




or legal basis to support any of the relief granted by Plaintiffs.

Therefore this case is hereby dismissed with prejudice.

     SO ORDERED.




                                                                            2
